DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 408 in Figure 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0025, line 3, “authentications” should read “authenticates”
In paragraph 0028, line 2, “computing device” should read “capturing device”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160269544A1), in view of Mallozzi et al. (US20160191534A1), hereinafter Mallozzi and Thomas (US9536073).
Regarding claim 1, Kim teaches a method of authorizing access to a capturing device of a computing device (Kim: [0009-0014] provide for a method to authorize access to a capturing device, for example, a microphone or camera), the method comprising:
obtaining, a parameter to authorize the request to access the capturing device (Kim: [0014, 0042, 0047] provides for the user input to grant or restrict the request to access the device representing a parameter); and
enabling, the capturing device (Kim: [0012-0014, 0051-0054, Fig. 3] provide for enabling the capturing device when the request to access is provided by the user application).
Kim does not teach about generating a request to access the capturing device by an operating system.
However Mallozzi teaches about the operating system of the computing device to generate a request to access the capturing device (Mallozzi: [0004] provides for the request from the applications to access a resource which can be a capturing device of the electronic device, wherein the applications run on an operating system of the electronic device.)

Kim and Mallozzi system do not teach about obtaining by the BIOS, an authentication parameter to authorize the request to access the capturing device and also verifying the authentication parameter by the BIOS and enabling the capturing device based on the verification by the BIOS.
However Thomas teaches this limitation that the authentication parameter is obtained by a basic input and output system (BIOS) of the computing device to authorize the request to access the computing device (Thomas: Col. 8, Line 33-42 provide for authentication techniques of the assigned security level to be administered when a request to launch the application is received and the device based application security can be performed at a firmware (BIOS) level of computing device).
Thomas also teaches verifying, by the BIOS, the authentication parameter; and enabling, by the BIOS, the device based on the verification (Thomas: Col. 9, Line 33-37 provide for the assigned security level for the application to be satisfied (verified) by the authentication technique and grant permission to launch the application which can be represented by accessing capturing devices.)  

Regarding claim 2, Thomas teaches the method as claimed in claim 1 further comprising, a notification to notify a user of the request to access the capturing device (Thomas: Col. 8 Lines 33-42, Col. 9 Lines 33-37 provide for a notification using a PIN screen to notify user of the request to access the device).	
	Regarding claim 3, Thomas further teaches the method as claimed in claim 1, wherein obtaining further comprises: generating a prompt for a user to input the authentication parameter; and receiving, the authentication parameter in response to the prompt (Thomas: Col. 9 Lines 33-37 provide for the password/PIN representing the parameter provided by the user using the PIN screen and receiving the parameter). 
Regarding claim 4, Thomas teaches the method as claimed in claim 3, wherein generating the prompt further comprises displaying the authentication parameter on a display device of the computing device (Thomas: Col. 9 Lines 33-37 provide for the password representing the parameter to be displayed on a PIN screen of the computing device).

Regarding claim 6, Kim teaches the method as claimed in claim 1 further comprising:  detecting, termination of access to the capturing device; and generating, a termination notification to notify a user of the termination of access (Kim: [0012-0014, 0042, 0053] provide for detecting termination of the access and generating an alarm (notification) to notify a user of the termination access).
Regarding claim 7, Kim teaches a computing device comprising: a capturing device comprising at least one of a camera and a microphone (Kim: [0028-0033] provide for a computing device with capturing devices like Microphone, camera etc.);
obtain a parameter, in response to a request to access the capturing device from the application (Kim: [0014, 0042, 0047] provides for the user input to grant or restrict the request to access the device representing a parameter); and
enable the application to access the capturing device (Kim: [0012-0014, 0051-0054, Fig. 3] provide for enabling the capturing device when the request to access is provided by the user application).
Kim does not teach about a processor to host an operating system (OS) of the computing device, the OS to execute an application.
However Mallozzi teaches about the operating system of the computing device to generate a request to access the capturing device (Mallozzi: [0004] provides for the request from 
Kim and Mallozzi are considered to be analogous to the claimed invention because they are in the same field of authorizing access to device in general. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim to incorporate the teachings of Mallozzi to provide a computing device to enable the request generated from the operating system to access the capturing devices of a computing device. Doing so would aid in separating the authentication and verification process from the operating system and accessing to device resources in more secure manner. 
Kim and Mallozzi system do not teach about obtaining by the BIOS, an authentication parameter to authorize the request to access the capturing device and also verifying the authentication parameter by the BIOS and enabling the capturing device based on the verification by the BIOS.
However Thomas teaches this limitation that the authentication parameter is obtained by a basic input and output system (BIOS) of the computing device to authorize the request to access the computing device (Thomas: Col. 8, Line 33-42 provide for authentication techniques of the assigned security level to be administered when a request to launch the application is received and the device based application security can be performed at a firmware (BIOS) level of computing device).
Thomas also teaches verifying, by the BIOS, the authentication parameter; and enabling, by the BIOS, the device based on the verification (Thomas: Col. 9, Line 33-37 provide for the assigned security level for the application to be satisfied (verified) by the authentication 
Kim, Mallozzi and Thomas are all considered to be analogous to the claimed invention because they are in the same field of authorizing access to device in general. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim and Mallozzi to incorporate the teachings of Thomas to provide a computing device to enable access to capturing devices using password/pin protection in the BIOS. Doing so would aid in protecting the capturing devices from malicious attacks from hackers by making sure that the capturing devices can only be used by the authorized users and the request to access the capturing device from operating system is separated from authenticating the access by the BIOS. 
Regarding claim 8, Mallozzi teaches the computing device as claimed in claim 7, wherein the BIOS comprises a notification module to: receive the request to access the capturing device from the application (Mallozzi: [136] provide for a received request to access the device); and notify a user of the request to access the capturing device (Mallozzi: [136] provide for a notification to notify user of the request to access the device).	
Regarding claim 9, Thomas teaches the computing device as claimed in claim 7, wherein the BIOS comprises a capturing module to capture the authentication parameter based on an input provided by a user (Thomas: Col. 8 Lines 33-42, Col. 9 Lines 33-37 provide for the BIOS to receive the authentication parameter based on an input provided by the user).
Regarding claim 10, Thomas teaches the computing device as claimed in claim 9, wherein the capturing module comprises a fingerprint capturing module to capture a fingerprint 
Regarding claim 12, Mallozzi teaches the computing device as claimed in claim 9, wherein, by default, the capturing device is disabled by the OS (Mallozzi: [0003] provides for the method to deny or grant the access of resources of the device where by default, the resources are disabled by the operating system).
Regarding claim 13, the claim contains the same limitations as claim 1 regarding a non-transitory computer readable medium, and thereby is rejected under same rationale. 
Regarding claim 14, the claim contains the same limitations as claim 3 regarding a non-transitory computer readable medium, and thereby is rejected under same rationale. 
Claim 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160269544A1), Mallozzi (US20160191534A1) and Thomas (US9536073), in view of Gonzalez et al. (US20070011724A1), hereinafter Gonzalez.
Regarding claim 11, Gonzalez teaches the computing device as claimed in claim 7, wherein the BIOS comprises an authentication parameter generator to generate the authentication parameter (Gonzalez: [0057-0058] provide for the BIOS comprising authentication parameter generator).
Kim, Mallozzi, Thomas and Gonzalez are all considered to be analogous to the claimed invention because they are in the same field of authorizing access to device in general. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim, Mallozzi and Thomas to incorporate the teachings of Gonzalez to provide a computing device to enable access to capturing devices using password/pin protection in the BIOS where the BIOS comprises the authentication 
Regarding claim 15, Gonzalez teaches the non-transitory computer-readable medium as claimed in claim 13, further comprising instructions executable by the processing resource to: generate the authentication parameter; and display the authentication parameter on a display device of the computing device; and receive the authentication parameter in response to the display (Gonzalez: [0057-0058, 0082] provide for the password representing the parameter provided by the user using the prompt and receiving the parameter and displaying the parameter on a display device of the computing device). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
McIntyre et al. (US 5715487) teaches a system for camera and cartridge with password protection. 
Dailey et al. (US 9536073 B2) teaches a multi-user BIOS authentication.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346.  The examiner can normally be reached on Mon-Fri 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.J./Examiner, Art Unit 2432                                                                                                                                                                                                        /Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432